Citation Nr: 1743108	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for gastritis.

2.  Entitlement to an increased rating in excess of 50 percent prior to December 7, 2016, and 70 percent thereafter for panic disorder without agoraphobia.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2012, April 2013, April 2015, and February 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A rating decision of February 2017 increased the evaluation of panic disorder without agoraphobia from 50 percent to 70 percent, with an effective date of December 7, 2016.  Because the increase was not a full grant of the benefit sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran filed a claim for service connection for PTSD in October 2012.  A rating decision of April 2013 denied the claim.  The Veteran filed a notice of disagreement in June 2013.  In November 2013, the RO notified the Veteran that the June 2013 filing was not being accepted as an NOD because the Veteran's claim for PTSD was being forwarded for reconsideration on the grounds that certain evidence (VA Form 21 0781, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder (PTSD)) had been received at the RO but not associated with the Veteran's file at the time of April 2013 rating decision.  However, the PTSD claim was not subsequently reconsidered by the RO.  A rating decision of April 2015 denied service connection for PTSD on the grounds that no new and material evidence had been submitted to reopen a final decision.  A SOC of October 2016 reopened and denied the claim.  A supplemental statement of the case (SSOC) of February 2017 continued the denial on the basis that no new and material evidence had been submitted.  Because a SOC and SSOC were ultimately issued with respect to the denial of service connection for PTSD, a Manlincon remand is not required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Furthermore, because the Veteran filed an NOD in June 2013 with respect to the April 2013 denial of service connection, and further filed a timely substantive appeal (VA Form 9) in November 2016, the April 2013 rating decision did not become final, and no new and material evidence is required for the Board to consider the appealed issue on the merits.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gastritis is not productive of multiple small eroded or ulcerated areas, a large ulcerated or eroded area, or of severe hemorrhages.

2.  Prior to December 7, 2016, the Veteran's panic disorder without agoraphobia is manifested by such symptoms as social isolation, anxiety, nervousness, depressed mood, panic attacks, sleep difficulty, and depression; the preponderance of the evidence is against finding symptoms that are productive of occupational and social impairment with deficiencies in most areas or greater levels of impairment.

3.  As of December 7, 2016, the Veteran's panic disorder without agoraphobia is manifested by such symptoms as social isolation, anxiety, panic attacks, depression, restlessness, concentration difficulty, and feelings of failure and helplessness; the preponderance of the evidence is against finding symptoms that are productive of total occupational and social impairment.

4.  The Veteran does not have PTSD.
5.  Bilateral tinnitus was not manifest during service, and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for gastritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.113, 4.114, Code 7307 (2016).

2.  Before December 7, 2016, the criteria for a rating in excess of 50 percent for panic disorder without agoraphobia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2016).

3.  From December 7, 2016, the criteria for a rating in excess of 70 percent for panic disorder without agoraphobia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2016).

4.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Bilateral tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.  The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is generally not required to search the record to address procedural arguments that a veteran has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in February 2012, April 2012, January 2013, and February 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist includes providing a medical examination or opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran underwent VA medical examinations for mental conditions in March 2015, June 2016, and December 2016 and for stomach or duodenum conditions in February 2012 and June 2016.  VA clarifying opinions were obtained in March 2012 and September 2012 in relation to gastritis.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed the medical and service history, and documented the etiology and/or severity of the disabilities being evaluated.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No VA examination or medical opinion was obtained with regard to the Veteran's tinnitus claim.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the preponderance of the evidence is against finding that the Veteran suffered an event, injury, or disease in service relating to hearing, or that the claimed disability of tinnitus may be associated with an established event, injury, or disease in service.  Accordingly, a VA medical examination or opinion as to tinnitus is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).

Merits of the Increased Rating Claims

Disability ratings assigned in accordance with VA's schedule for rating disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Pyramiding, or the evaluation of the same disability under various diagnoses, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  The Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings at distinct times during the claim period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Panic Disorder without Agoraphobia

An August 2001 rating decision granted service connection for panic disorder without agoraphobia and assigned an evaluation of 30 percent, with an effective date of February 19 2000.  A December 2004 rating decision increased the rating to 50 percent, with an effective date of November 26, 2004.  The increased-rating claim presently under review was filed in August 2014 and denied by a rating decision of April 2015.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(1)(2) (2016).  Accordingly, the review period in this case dates from August 2013, one year prior to the filing of the claim for rating increase.  A staged rating is also currently in effect, with the rating having been increased from 50 percent to 70 percent from December 7, 2016.  See rating decision of February 2017.

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, with representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders at 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

VA has determined that the 5th Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal was certified to the Board in June 2017, the DSM-5 applies here.  The actual symptoms of a veteran's disorder, and not solely an examiner's assessment of the level of disability at the moment of an examination, are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The Veteran underwent a VA examination in March 2015.  The DSM-5 diagnosis was panic disorder, and no other mental disorder was diagnosed.  The Veteran does not have a traumatic brain injury.  It was noted that the Veteran lives alone, is single, and has no children.  She talks with family and friends but prefers mostly to be by herself and not interact much.  She stated that she has plans to go out and do things but feels she cannot motivate herself to do more.  The Veteran is sometimes anxious in crowds.  She attends church on Sundays.

The Veteran denied having any behavioral problems.  She reported not having worked full-time since leaving the Navy.  The Veteran reported ongoing daily symptoms of anxiety and nervousness.  Panic attacks occur between two and three times per week, depending on stress levels or the presence of any unusual body sensations.  The panic symptoms, as reported by the Veteran, included heart palpitations, sweating, shaking, feelings of numbness, and fear.  Some of the attacks are limited-symptom attacks.  Mild symptoms last a few hours or sometimes a few days.  The symptoms peak within 5 to 10 minutes.  She will have pain and tension in her arms, neck, head, and body that she considers "awful."  In the moment, she will fear that the symptoms are a medical problem or heart attack and wonder if she should call an ambulance.  She had a friend take her to the emergency room twice in 2015.  According to the Veteran, her mood and anxiety also make her become more aware of pain and numbness symptoms associated with a bulging disk in her back.

The Veteran described her mood as up and down, with low moods manifesting as irritability.  She typically wakes in an energetic and good mood but feels more down as the day progresses and has declining energy.  Her motivation and interest have diminished as to activities that she formerly enjoyed, such as fishing, gardening, sewing, and drawing. The Veteran described going to bed at approximately midnight and rising for good at 8:00 AM.  She gets about four hours of sleep, because her sleep is interrupted by panic attacks or anxious dreams.  She generally manages her personal care.

The Veteran had adequate grooming, good hygiene, and normal eye contact.  There was no obvious hostile, threatening, or unusual behavior during the interview.  Although nervous, the Veteran was cooperative, reasonable, and pleasant.  The examiner noted "psychomotor restless."  The Veteran's orientation, ability to provide a general history congruent with medical record, and overall presentation indicated to the examiner that the Veteran's cognitive mental status was grossly intact.  Language and speech were spontaneous and normal.  Thought process/content was coherent and mildly circumstantial.  Judgment and insight were fair. There were no apparent delusions.  The Veteran denied hallucinations and suicidal or homicidal ideation.  It was noted that depressive and anxious cognitions affect judgment and that the Veteran was avoidant.  The Veteran was considered competent to manage her financial affairs.

The Veteran's score in the 1st percentile for the Quality of Life Inventory (QOLI) reflected a perceived quality of life in the very low range with relative life dissatisfaction in nearly all measured areas.  The Beck Anxiety Inventory (BAI) score was 37, indicating severe anxiety.  The Beck Depression Inventory-2 (BDI-2) score was 35, indicating severe depression.  With respect to both the BAI and the BDI-2, it was noted that the validity of the measure is unknown as it is a self-report with no internal validity measures.  According to the examiner, the Veteran's profile reflects anxiety, worry, and depressive symptoms with a somatic overlay, with intrusive thoughts affecting the ability to think clearly.  Good anger controls were suggested.

The March 2015 examiner considered the Veteran's symptom presentation to reflect panic attacks with some associated anxiety and mild depression.  The symptoms noted by the examiner to actively apply to the Veteran's diagnosis were: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Based on the results of the examination, the Veteran met the DSM-5 diagnostic criteria for panic disorder, and no additional diagnosis was indicated.  It was specifically found that the Veteran lacked the breadth of symptoms to meet the DSM-5 criteria for PTSD and did not have PTSD.  The examiner noted that some inter-episode anxiety and mood symptoms, in addition to the panic attacks, are at least as likely as not due to the panic disorder and/or its psychosocial effects.  The examiner considered the Veteran to have overall "occupational and social impairment with reduced reliability and productivity."

The Veteran underwent a VA examination in June 2016.  The diagnoses were 1) panic disorder without agoraphobia and 2) moderate, recurrent major depression with anxious distress.  The Veteran was noted to be single and not currently in a relationship.  Her most recent relationship was in 2013 and lasted approximately three months.  She reported being pretty close with her mother, whom she sees approximately three times per week, and not so close with her siblings.  Her father is deceased.  The Veteran considers herself to have no friends but talks to neighbors when outside at her apartment complex.  She also stated that she goes out with former high school classmates about once a month and will have two or three drinks with them.  The Veteran spends her free time shopping and visiting her mother.  The Veteran likes to garden, watch television, search the Internet, and listen to music.  She has largely lost interest in hobbies such as scrapbooking and knitting.  She goes fishing but not regularly.  She attends church most Sundays and sometimes goes to the library.

In terms of behavioral observations, the examiner found the Veteran to be on time, appropriately dressed, well-groomed, engaged, cooperative, and making intermittent eye contact.  Her responses were relevant, associated, and well-developed.  Thought processes were linear and goal directed.  The Veteran was not considered a danger to herself or others.  There was no indication of psychosis, and the Veteran was oriented in all spheres.  The Veteran's mood and affect were depressed.  She was tearful at times during the examination.

The Veteran denied having any psychiatric hospitalization since the last examination.  The Veteran stated that she thinks about dying but does not want to kill herself and has no plan or intent of hurting herself.  There were also no homicidal thoughts.  The Veteran reported having trouble falling and staying asleep.  Most nights she sleeps between four and five hours.  She described her energy level as "not at a very, very low level but not as high as I want it to be."  The Veteran reported a low libido and having crying spells triggered by thoughts of guilt or failure three to four times per week.  She reported generally managing her hygiene (bathing and change of clothes) three times per week, but she will stay in the house and not bathe for three days when she is not feeling well.

She described her panic attacks, which occur three to four times per week and last for "a couple hours" or "just constantly through the day," as being characterized by tension, tightness, a fast-beating heart, nausea, dizziness, and a feeling that she will lose control.  The Veteran stated that she does not work at present and supports herself with VA benefits.  The Veteran was considered capable of managing her financial affairs.

The examiner noted the Veteran's social impairment to be represented by not having close friends and spending most of the time alone.  Her occupational impairment was her report of poor focus.  The symptoms of the Veteran that applied to the diagnoses were noted to be depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (including work or a work-like setting) and an inability to establish and maintain effective relationships.  Overall the examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as being one of reduced reliability and productivity.

Based on the examination, the Veteran continued to meet the criteria for panic disorder without agoraphobia.  She also met the criteria for major depression.  The examiner stated that it was possible to differentiate the symptoms attributable to each diagnosis, with the anxiety symptoms being related to the panic disorder and the depressive symptoms, (lack of interest, low energy, low self-worth, sleep disturbance) being related to the depression.  The examiner also stated, however, that the conditions and components of the disorders interact, exacerbate, and reinforce each other in complex ways such that it is not possible to separate the portion of impairment uniquely due to each condition without making an artificial distinction.  The examiner stated that the depression and panic disorder are interrelated and that, as one progresses, so will the other.  It was further noted that the Veteran is likely depressed in part because of the panic disorder and its associated limitations.  When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore the Board will consider all of the Veteran's diagnosed psychiatric symptoms to be related to her service-connected disability.

The Veteran underwent a VA examination in December 2016.  The Veteran confirmed her identity by stating her full name and full social security number when asked.  The Veteran arrived early for her appointment and was unaccompanied.  According to the examiner, she did not exhibit any unusual physical characteristics or motor movements.  Her grooming and hygiene were good, and she was dressed appropriately for the season and weather conditions.  The Veteran cooperated fully in the examination process, completely answering all questions without difficulty and providing additional information when requested without complaint.  She was alert and well-oriented.  The Veteran's mood was somewhat depressed and anxious.  Her affect was congruent.  The Veteran's speech was normal and clear, and her language skills were good.  Eye contact was appropriate, and rapport was established and maintained.  Intellectual functioning was deemed to be average with mild deficits in judgment and fund of information.  The Veteran's insight was fair.  Memory was slightly impaired, with mild deficits noted in immediate recall and short-term components.  The Veteran's attention, focus, and concentration were within normal limits.  Her thought processes were found to be organized, logical, and goal-directed.  There was no loosening of associations, flight of ideas, ideas of reference, tangentiality, or circumstantiality.  The Veteran denied having hallucinations, delusions, illusions, paranoia, and other psychotic manifestations, and none were observed or suspected during the examination.  The Veteran further denied any suicidal and homicidal ideation or intent.  The examiner considered the information obtained during the interview to be reliable and valid.

During the examination, the Veteran complained of problems with anxiety, panic attacks, and depression.  She described frequent, severe anxiety and panic attacks, noting that most panic attacks occur in public places when she is away from home.  She has panic attacks at home if severely stressed with bad news.  She avoids crowds and does not feel safe in most public places.  In any public situations, she is very vigilant and suspicious.  She worries often about her mother, siblings, and her own health problems.  There is sleep difficulty.  The Veteran also acknowledged chronic tension, increased fearfulness, difficulty relaxing, and heightened somatic symptoms, including feeling heat, indigestion, numbness and tingling, dizziness, heart pounding and racing, unsteadiness, choking, difficulty breathing, and hands trembling and shaking.  The Veteran's mood was described as subdued and depressed, and the Veteran stated that she sometimes feels hopeless and does not want to get out of bed.   She further endorsed low self-esteem, anhedonia, and social withdrawal, as well as feelings of punishment, failure, self-disappointment, worthlessness, sadness, discouragement, and helplessness.

The examiner further noted the Veteran's report of chronic tiredness, easy fatigability, emotional blunting, decreased pleasure from things, self-criticalness, restlessness, difficulty making decisions, decreased appetite, occasional suicidal thoughts without a current plan or intent of self-harm, and difficulties with concentration, focus, and memory.  The Veteran is occasionally irritable.  The Veteran denied problems with anger and reported no recent incidents of aggression, violence, threatening of others, or destruction of property.

The Veteran was again noted to be pretty close with her mother, whom she visits her several times per week.  She does not spend much time with her extended family members or past co-workers.  She talks with her siblings on the phone occasionally but is not close with them.  She reported that she is closer to two of her sisters than to other family members.  She sees these sisters once or twice a month but she only sees the other siblings a few times a year.  The Veteran is not currently involved in a relationship and is not dating.  She has one friend whom she visits in Atlanta once a year, and they often talk on the phone.  She also stays in touch with a few former military colleagues via social media.

The Veteran is not working and lives alone in an apartment.  She spends her time at home or looking after her mother at her mother's house.  She shops occasionally.  Her activities outside the home (beyond taking care of her mother) are limited.  The Veteran reported that she sometimes feels uncomfortable around people when they try to engage her in conversation or in group activities.  The Veteran attends church most Sundays.  She eats out once in a while.  Sometimes she goes to a flea market or yard sale.

The Veteran takes care of her own house-cleaning, laundry, and cooking.  The Veteran is independent with respect to her activities of daily living and instrumental activities of daily living.  She manages her finances without assistance.  The Veteran has a driver's license and drives.  She says she has panic attacks when driving in traffic or if someone almost hits her car.  The Veteran is not employed.

The BDI-II test yielded a score of 42, which the examiner stated is indicative of very severe depression.  The BAI test result was 43, indicating severe anxiety.  As to both tests, the validity of the measures was again noted to be unknown as they are self-reports with no internal validity measures.

The symptoms noted to actively apply to the Veteran's diagnoses were: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.

The diagnoses made by the December 2016 examiner were 1) panic disorder and 2) major depressive disorder recurrent moderate with anxious distress.  The examiner stated that it was not possible to differentiate the symptoms attributable to each diagnosis.  The symptom intensity appeared to be overall "moderately severe" with spikes to "severe" during periods of intensified and/or prolonged stress.  In the examiner's opinion, the results of the present examination suggested that the Veteran's mental health condition had deteriorated somewhat since the previous examination.  The Veteran's level of occupational and social impairment with regard to all mental diagnoses was summarized by the examiner as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Based on all the evidence, the Board finds that, prior to December 7, 2016, a preponderance of the evidence is against finding that the Veteran's psychiatric symptoms more nearly approximate a higher, 70 percent rating reflective of occupational and social impairment with deficiencies in most areas.  In the period before December 2016, the Veteran had symptoms such as panic attacks, sleep disturbance, social isolation, and diminished interest and motivation.  However, she showed independence in taking care of herself.  She visited her mother and was close to her.  Further, the Veteran was alert and oriented upon examination.   Her thought process was coherent, and her judgment and insight were fair. There were no suicidal ideas, obsessional rituals, or delusions.  She continued some activities outside the home such as gardening, attending church, and meeting occasionally with friends from high school.

From December 7, 2016, a preponderance of the evidence is finding that the Veteran's psychiatric symptoms more nearly approximate a higher, 100 percent rating reflective of total occupational and social impairment.  As indicated in the VA examination report of December 2016, the Veteran remained close with her mother.  There was also still some contact with family members.  The Veteran visits a friend in Atlanta once a year, and they often talk on the phone.  The Veteran also stays in touch with a few former military colleagues via social media. Although the Veteran mostly prefers to be alone in her apartment, she also drives, eats out once in a while, and sometimes goes to a flea market or yard sale.  The Veteran was alert and oriented upon examination, her speech was normal and clear, and her memory was only slightly impaired.  There was no evidence of hallucinations, delusions, illusions, or paranoia.  There were occasional thoughts of suicide but no plan or intent.
The totality of the medical and lay evidence reveals a disability picture consistent with the existing disability ratings for panic disorder without agoraphobia.  The weight of the evidence is against finding entitlement to an increased rating at any time during the period under review. 

Gastritis

A rating decision of August 2001 granted service connection for gastritis, with an evaluation of 10 percent and an effective date of February 19, 2000.  In January 2012, the Veteran filed a claim for rating increase.  She stated that the rating should be increased to 60 percent or higher on the basis the Veteran can no longer eat her normal foods and is on a strict diet with an increase in medication.  See Veteran's claim of January 2012.

Chronic gastritis with severe hemorrhages or large ulcerated or eroded areas will be evaluated as 60 percent disabling.  Chronic gastritis with multiple small eroded or ulcerated areas and symptoms will be evaluated as 30 percent disabling.  Chronic gastritis with small nodular lesions and symptoms will be evaluated as 10 percent disabling.  Gastritis, atrophic, as a complication of a number of diseases, including pernicious anemia, is rated according to the underlying condition.  See 38 C.F.R. § 4.114, Disability Code (DC) 7307 (2016).

The Veteran underwent a VA examination in February 2012.  The 1997 diagnoses of hypertrophic gastritis and acid reflux were noted.  The Veteran told the examiner that she experiences food being stuck in her chest, takes medication for acid reflux symptoms, and does not have ulcers or hemoptysis.  The current signs and symptoms were noted to be: recurring episodes of not severe symptoms four or more times per year and lasting less than one day; recurring episodes of severe symptoms four or more times per year and lasting less than one day; pronounced abdominal pain only partially relieved by standard ulcer therapy; anemia; mild nausea four or more times per year lasting less than one day; and transient vomiting four or more times per year and lasting 1-9 days.  The Veteran had no incapacitating episodes.

There was tenderness with palpation of right and left upper quadrant as well as epigastrium.  The February 2012 report noted that the Veteran has hypertrophic gastritis, but the examiner checked the box for "no symptoms or findings" relating to the hypertrophic gastritis.  That is, the examiner did not check the boxes that would indicate the presence of small nodular lesions, small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas as symptoms of the hypertrophic gastritis.  A VA clarifying opinion regarding esophageal conditions was obtained in March 2012.  The examiner noted that the Veteran has antral gastritis according to the EGD [esophagogastroduodenoscopy] performed in 1/31/12.  The examiner explained that, because the EGD did not list any of the findings that are provided under the "Indicated Severity" section of the examination report, the examiner selected the "no symptoms or findings" designation.  A further VA opinion was obtained in September 2012.  It was again noted that the symptoms of the Veterans hypertrophic gastritis are not those listed on the template for the VA disability benefits questionnaire.  That is, the Veteran does not show small nodular lesions, multiple small eroded or ulcerated areas, or severe hemorrhages or large ulcerated or eroded areas.

In June 2016, the Veteran underwent a VA examination for stomach and duodenal conditions not including GERD or esophageal disorders.  The Veteran reported having epigastric discomfort which is worse on an empty stomach and is relieved with the ingestion of food.  She reported no nausea, vomiting, hematemesis, melena, hematochezia, or loss of weight or appetite.  The Veteran was noted to have recurring episodes of not severe symptoms four or more times per year and lasting less than 1 day.  Periodic abdominal pain was only partially relieved by standard ulcer therapy.  There were no incapacitating episodes.   The abdomen was soft and non-tender.  No masses are palpable.  There were no scars.

The Veteran is competent to report her own digestive symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's account of her symptomatology noted by the VA examiners is contemplated by the currently assigned 10 percent rating based on chronic gastritis with small nodular lesions and symptoms.  See 38 C.F.R. § 4.114, DC 7307 (2016).  The currently assigned rating contemplates the subjective symptoms associated with the condition, with the objective physical manifestations being the primary mechanism for differentiating between ratings.

The Board finds that a preponderance of the evidence is against finding symptoms supporting entitlement to a higher, 30 percent rating at any time during the period under review.  A 30 percent rating would require evidence of multiple small eroded or ulcerated areas and symptoms.  The Veteran has had symptoms that include periodic abdominal pain, epigastric discomfort, anemia, mild nausea four or more times per year, and transient vomiting four or more times per year.  There is no finding, however, of multiple small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas.  The criteria for an increased rating have not been met, and the appropriate rating remains the 10 percent that is currently in effect.

All potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  No additional higher or alternative ratings under different diagnostic can be applied in this case.  There is no evidence of impairment of the esophagus, ulcers, postgastrectomy syndrome, vagotomy, or peritoneal adhesions.  See 38 C.F.R. § 4.114, DC 7203-7205, 7301-7306, 7308 (2016).  Because the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the Veteran's gastritis, the benefit-of-the-doubt doctrine is inapplicable.  See 38 C.F.R. § 4.3 (2016).

Merits of the Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses and organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

PTSD

The Veteran filed a service-connection claim for PTSD in October 2012.  A rating decision of April 2013 denied the claim.  As explained in the Introduction above, the April 2013 rating decision did not become final, and therefore no new and material evidence is required for the claim to be considered on the merits.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board.  See 79 Fed. Reg. 45,093, 45,094 (August 4, 2014).  As the Veteran's appeal was certified to the Board in June 2017, the DSM-5 applies here.
 
The Veteran has not been diagnosed as having PTSD at any time since the service-connection claim was filed in October 2012 or earlier.  The Veteran was examined for mental health disorders in March 2015, June 2016, and December 2016.  No PTSD diagnosis was made or implied.  The March 2015 examiner specifically found that the Veteran lacks the breadth of symptoms to meet DSM-5 criteria for PTSD and does not have PTSD.  It was further noted that, because most individuals with panic disorder identify stressful events in the months prior to the initial panic attack, "post-stress (if not post-traumatic) onset is at least as likely as not, but this does not constitute PTSD."  See March 2015 VA examination report.

The Veteran has described two events during service which trouble her today with bad memories.  The Veteran knew a fellow service member who fell overboard and drowned in 1997 while deployed in Australia.  Furthermore, in 1998, during security training exercise, a fellow service member whom the Veteran had known for about three years committed suicide.  See Veteran's statement of January 2013; March 2915 VA examination report.  The Veteran states that the drowning incident "is a constant replay in my mind."  As for the suicide, the Veteran "was devastated by his death."  See Veteran's statement of March 2013.

Service connection requires competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f). 4.125(a) (2016); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

The Board has considered the Veteran's statements regarding the events of her service and her current symptomatology.  The Board must decide on a case by case basis whether a particular condition is the type of condition that is within the competence of a layperson to provide an opinion as to etiology.  See Kahana v. Shinseki, 24 Vet. App 428 (2011).  While laypersons are competent to provide evidence on some medical issues, the question of whether the Veteran is suffering specifically from PTSD falls outside the knowledge of the Veteran in this case.  Determining the specific nature and etiology of an acquired psychiatric disorder requires medical inquiry into internal biological and neurological processes.  Such internal processes are not readily observable and are not within the competence of the Veteran as a layperson.

The medical evidence of record does not support a diagnosis of PTSD.  The Veteran is service-connected for panic disorder without agoraphobia in accordance with medical diagnoses.  The March 2015 VA examiner found that the Veteran does not endorse symptoms that would support a PTSD diagnosis   In light of the competent medical evidence, the Board finds that a preponderance of the evidence of record is against finding that the Veteran has PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1333 (1997).  Because the Veteran does not have a current diagnosis of PTSD, the claim must be denied, and further discussion of other elements of service connection for PTSD is unnecessary.

Tinnitus

In August 2014, the Veteran filed a claim for service connection for tinnitus.  She alleges experiencing ringing in both ears.  See Veteran statement of August 2014.  In November 2016, the Veteran reported that the ringing in her ears had become worse and that she leaves the television on all night to keep the ringing from bothering her too badly.  See VA Form 9 of November 2016.
As provided by 38 U.S.C.A. § 1154(a), VA is required to consider all pertinent lay (non-expert) and medical evidence in evaluating a claim for disability benefits.  The type of lay evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdle depends on the type of disability claimed.  The Board notes that tinnitus, a ringing of the ears, is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

A service treatment record of August 1996 relating to the Veteran's report of headaches noted that the Veteran denied tinnitus.  A December 1996 audiogram showed normal hearing.  Audiologic examination reports of January 1997 and February 1997 noted no hearing symptoms.  The Veteran's separation examination of January 2000 found no hearing symptoms, and the Veteran reported none.  The Veteran specifically answered "no" on the form as to past or current medical history or whether she had experienced hearing loss.  On a medical form of February 2000, the Veteran reported no hearing symptoms.

The Veteran has not submitted evidence linking her current tinnitus with any acoustic trauma during service.  A review of the Veteran's service treatment records shows no findings or complaints of hearing loss or tinnitus.  Nor has the Veteran alleged that she complained of tinnitus or received treatment for it until years after she was discharged from service in 2000.  The Board finds that, based on inconsistencies with other lay statements and the medical evidence of record, the Veteran's implicit contention as to an in-service onset of tinnitus is not credible.  There is no credible lay or medical evidence of record showing manifestations of tinnitus either in service or within the first post-service year.

The Board finds that a preponderance of the evidence is against finding that the Veteran's bilateral tinnitus is related to a disease or injury incurred in service, and no such relationship may be presumed.  Because there is not an approximate balance of positive and negative evidence, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).


ORDER

Entitlement to an increased rating in excess of 10 percent for gastritis is denied.

Entitlement to an increased rating in excess of 50 percent, prior to December 7, 2016, for panic disorder without agoraphobia is denied.

Entitlement to an increased rating in excess of 70 percent, as of December 7, 2016, for panic disorder without agoraphobia is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when an impairment of mind or body prevents the average person from following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  A claim for a TDIU, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2017, the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran states that she has not worked full-time since leaving the Navy in February 2000.  A September 2017 letter from the AOJ notified the Veteran that the June 2017 TDIU claim cannot be accepted at this time because the Veteran's increased-rating claim for panic disorder is on appeal.

The Board will remand in order for the agency of original jurisdiction to adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to provide the Veteran with appropriate VCAA notice with respect to a TDIU claim, and request that the Veteran provide up-to-date information relevant to the issue.

2. Conduct all appropriate development based on the information provided in the Veteran's TDIU application.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and carry out any additional development deemed warranted.  Then adjudicate the TDIU claim.  If the full benefit sought remains denied, issue a supplemental statement of the case (SSOC), and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


